Citation Nr: 1715703	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  11-13 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bladder cancer with removal of bladder, to include as due to nicotine addiction caused by a psychiatric disorder. 

2.  Entitlement to service connection for calcaneal spur, right foot.

3.  Entitlement to service connection for a left foot condition. 

4.  Entitlement to service connection for right hip degenerative joint disease.

5.  Entitlement to service connection for left hip joint space narrowing and juxta-articular sclerosis. 

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to bladder cancer. 

7.  Entitlement to service connection for recurrent urinary tract infections, to include as secondary to bladder cancer.

8.  Entitlement to service connection for kidney stones, to include as secondary to bladder cancer.

9.  Entitlement to service connection for small bowel obstruction due to adhesions with ileostomy, to include as secondary to bladder cancer.

10.  Entitlement to service connection for gout, to include as secondary to ileal diversion necessitated by bladder cancer.

11.  Entitlement to service connection for hypertension, to include as secondary to service-connected coronary artery disease and/or PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to June 1973.

These matters come before the Board of Veterans' Appeals (Board) from February 2010 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office) in Denver, Colorado.

In March 2014, the Veteran testified before the undersigned Veterans Law Judge at a video hearing.  A transcript of the proceeding is associated with the electronic claims file.

In an October 2014 decision, the Board, in pertinent part, denied the claims of entitlement to service connection for right hip, left hip, right foot, and left foot disabilities.  The Veteran appealed that decision to United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision in November 2015, the Court set aside the parts of the Board decision that denied entitlement to service connection for right hip, left hip, right foot, and left foot disabilities, and remanded those issues to the Board for further proceedings consistent with the Court's decision.

The October 2014 Board decision also remanded several issues for further development.  Specifically, the claims for service connection for bladder cancer, erectile dysfunction, bowel obstruction, hypertension, kidney stones, gout, urinary tract infections were remanded (along with other issues for which service connection was subsequently granted).  

The issues of entitlement to service connection for gout, and left hip, right hip, left foot, right foot disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The evidence does not show that the Veteran has a current diagnosis of hypertension for VA compensation purposes.

2.  The Veteran has bladder cancer that is related to his service connected PTSD.  

3.  The Veteran has erectile dysfunction, recurrent urinary tract infections, kidney stones, and small bowel obstruction due to adhesions with ileostomy, all of which are secondary to his service connected bladder cancer.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for bladder cancer have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

3.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

4.  The criteria for service connection for recurrent urinary tract infections have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

5.  The criteria for service connection for kidney stones have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

6.  The criteria for service connection for small bowel obstruction due to adhesions with ileostomy have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  A standard letter dated in March 2011 satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  VA also obtained relevant records, to include the Veteran's service treatment records to the extent available, VA treatment records and private treatment records. The Veteran has not identified any outstanding records involving the claims decided herein, that have not been obtained.  Notably, as explained further below, many of the Veteran's service records are classified because he was part of a Special Forces Unit in the early 1970s that performed classified missions.  The Board finds that the RO has satisfied its duty to assist the Veteran in demonstrating the nature of his service and locating the records and information that is able to be obtained.

The Veteran was afforded a VA examination in November 2015 to address his service connection for hypertension claim.  The Board finds that the examination was adequate and provided sufficient detail so that the Board can perform a fully informed evaluation of the claim decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was provided the opportunity to meaningfully participate in the development of his claim.  He did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Based on the foregoing, the Board concludes that no further assistance to the Veteran with the development of the evidence is required.


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Hypertension

Hypertension (as cardiovascular-renal disease) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2016).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Pertinent VA regulations provide that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Additionally, the regulations state that the term hypertension means that the diastolic blood pressure is predominantly 90 millimeters of mercury (mm.) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm. 

The service treatment records do not show any diagnosis of hypertension.  Blood pressure was noted as 128/80 on entrance examination in March 1970, and 135/75 on separation examination in June 1973.
On a VA examination in March 1974, blood pressure was noted as 130/86.  In March 1992, blood pressure was noted as 120/72.  During a VA hospitalization in February 1993, blood pressure was noted as 160/84.  In January 1996, blood pressure was noted as 166/79, with a recheck showing a reading of 130/70.  

During the pendency of the claim, the record has included the following blood pressure readings:  September 2007, 98/64; January 2008, 108/71; March 2008, 129/79; July 2008, 135/87; March 2010, 124/79; November 2011, 110/68; December 2014, 142/74.  

On VA examination in January 2012, the examiner noted blood pressure readings of 
112/73, 112/71, and 113/72.  A November 2014 hospitalization record listed a diagnosis of hypertension, however the blood pressure readings were noted as 140/86 and 141/87.  

A VA examination was conducted in November 2015.  On examination, the Veteran's blood pressure readings were:  119/75, 125/85, and 128/81.  After reviewing the record, the examiner concluded that the Veteran did not have a diagnosis of hypertension "according to the VA definition and standard."  The examiner stated that:

While there may have been an occasional rise in BP, overall the BPs during service that were available for review were [within normal limits].  Extensive review of the medical records indicated that the Veteran was placed on Atenolol for his heart condition in 2005.  The Discharge Summary does NOT list HYPERTENSION among ths diagnoses and he was discharged at that time on Atenolol.

The record does not show that the Veteran has met the criteria for a diagnosis of hypertension by VA standards.  The evidence has not shown that the Veteran has had diastolic blood pressure predominantly 90 millimeters of mercury (mm.) or greater, or that he has had systolic blood pressure predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  after review of the record, the VA examiner in November 2015 concluded that the Veteran does not have a diagnosis of hypertension under the VA standard.  The Board finds that the evidence demonstrates the Veteran does not have a current diagnosis of hypertension for VA compensation purposes.  

Accordingly, service connection for hypertension is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "in the absence of proof of a present disability, there can be no valid claim.").

Bladder Cancer and Related Conditions

The Veteran contends that he has bladder cancer and its residual conditions (erectile dysfunction, recurrent urinary tract infections, kidney stones, and small bowel obstruction) that were caused by post-service cigarette use, which resulted from his service-connected posttraumatic stress disorder (PTSD).

General Counsel Opinion 6-2003 recognizes that 38 C.F.R. § 1103 (a) and 38 C.F.R. § 3.300 (a) prohibit service connection for any condition that is attributable to a veteran's use of tobacco during service.  However, it also states that the "plain language of the statute and regulation do not bar the finding of secondary service connection for a disability related to the veteran's use of tobacco products after the veteran's service, where that disability is proximately due to a service-connected disability that is not service connected on the basis of being attributable to the veteran's use of tobacco products during service."  Id.

The Veteran has reported that he began smoking in service, especially during stressful incidents and that it became a habit.  The Veteran reported smoking 2-3 packs per day after separation from service in June 1973 until a private physician used hypnosis, relaxation tapes and cognitive therapy to help him quit in 1984.  In 1992, he was diagnosed with bladder cancer and began smoking again three years later.

The Veteran submitted various medical articles in support of his asserted link between his mental condition and his tobacco use.  A June 2013 article from the American Psychological Association entitled "Smoking and Mental Illness," indicates that Americans with mental illnesses have a 70% greater likelihood of smoking than the general population.  An article from the National Alliance on Mental Health cites a report by the Journal of the American Medical Association that "44.3% of cigarettes in America are consumed by individuals who live with mental illness and/or substance abuse disorders."  A September 2013 article in Science News cited research showing psychiatric disorders may make the brain more susceptible to addiction.  

In April 2012, a private psychologist, Dr. T., diagnosed PTSD and noted symptoms including chronic sleep problems, frequent distressing and intrusive thoughts, avoidance behaviors, and symptoms of increased arousal.  

In November 2015, the Veteran was provided VA examinations for his bladder conditions.  The examiner opined that it was "just as likely as not that the Veteran's bladder cancer, which was diagnosed in 1992 and was treated with ileal loop bypass surgery, is due to or caused by his history of cigarette smoking."  However, this examiner opined that there was "less than 50 percent probability that the Veteran's PTSD caused him to smoke cigarettes which in turn caused him to develop bladder cancer.  Rationale:  According to current UPTODATE REVIEW which provides peer reviewed articles only, the etiology and risk factors of bladder cancer point to chemical carcinogenesis as responsible for much of the burder of bladder cancer.  While there are a large number of chemical compounds that are thought to be carcinogenic, cigarette smoking is the most important factor contributing to the overall incidence of urothelial cancer in western countries.  While a strong link has been established between cigarette smoking and the development of bladder cancer, UPTODATE REVIEW of peer-reviewed medical literature reveals NO CAUSAL LINK between a diagnosis of PTSD and the lifestyle health habit of smoking cigarettes. There are many individuals with a diagnosis of PTSD that chose not to smoke.  Currently, the veteran is one of these individuals.  The veteran has to assume responsibility for his own behavior."

In March 2016, the Veteran was examined by a VA psychologist.  The psychologist diagnosed major depressive disorder (MDD), and opined that the MDD symptoms including chronic mood problems and anxiety are secondary to PTSD.  Concerning cigarette use, the Veteran reported that he would use cigarettes only occasionally before service, smoked 1.5 packs per day during service, and smoked 1-2 packs per day from separation until 1984.  The examiner noted the articles submitted by the Veteran correlating mental illness and tobacco use, but opined that a causational relationship did not exist.  She explained that it would be speculative to opine that the Veteran's tobacco use was caused by the Veteran's PTSD, because the Veteran experienced several post-military stressors, including adjustment issues, alcohol use, societal trends/acceptance, and re-entering a military environment (the Army National Guard), and that these factors, in addition to the natural course of addiction, could have contributed to the tobacco use.  Furthermore, she opined that while the nicotine dependence likely began in the military, it does not appear to be related to a specific stressor.

The Board notes that the March 2016 examiner's opinion did not consider whether the post-military stressors encountered by the Veteran after service were manifestations of the mental condition, rather than independent factors which could have led to tobacco use.  Additionally, the examiner's opinion focused on the lack of a connection between tobacco use and a specified in-service stressor, rather than whether the cigarette use was likely related to his mental condition.  For these reasons, the Board finds the March 2016 examiner's opinion to be of little probative value.

In October 2016, the Board obtained an opinion from a VHA psychiatrist, A. F.-M., M.D.  After reviewing the record, Dr. F.-M. stated that it was not at least as likely as not that the Veteran's tobacco use was caused by the service connected PTSD with depression and anxiety.  "Tobacco use is multi-factorial...it is not possible to say that the Veteran's tobacco use was caused by his PTSD without resorting to speculation."  On the question of whether the Veteran's tobacco use was permanently worsened beyond normal progression by the service connected PTSD, Dr. F.-M. stated that this was "not possible to answer without resorting to speculation."  

In January 2017, the Veteran submitted a private psychological evaluation by G.K., Ph.D., L.P.  Dr. K. took issue with the November 2015 VA examiner's limiting his survey of relevant medical literature on the subject to studies noted on the Up to Date Review, pointing out that there are other peer-reviewed articles that reach a different conclusion.  He noted that "there is a significant amount of evidence in medical literature that demonstrates a causal relationship between mental illness, particularly anxiety-based illnesses such as PTSD, and excessive cigarette smoking and significantly greater problems in smoke cessation."  

He also stated that "it is well understood that addictions can be terminated by the addicted individual under proper conditions, but that the individual remains susceptible to relapse under other conditions.  [The Veteran] reached a point in his life where his personal health became a stronger drive than his desire to smoke, and with the help of hypnosis he was able to accomplish smoke cessation.  However, when [he] again faced significant stressors, he relapsed.  These behaviors are classical conditions of addiction and in no way negate the cause or strength of his smoking habit."  

"Among his styles of coping, alcohol use and cigarette smoking were prominent for many years.  This is a very typical characteristic of war veterans.  [The Veteran]'s MMPI supports a highly distressed personality with significant self-control styles that cause excessive internalization of problems and difficulties to the point of becoming victim to his stressors.  [He] did not act out in any of the various ways that others do when afflicted with PTSD and this left him with few acceptable coping resources, one of which was smoking."

"Based on the information obtained, it is my opinion that it is as likely as not that, in the least, [the Veteran's] PTSD symptoms and additional stressors contributed materially or were the causal factors of his smoking habit both during his stressful experiences in service and afterwards, and subsequently, in dealing with his general life's stressors.  PTSD may not have been the sole causal factor of his cigarette smoking, but it clearly contributed to his prolonged and heavy use of cigarettes."

With respect to the Veteran's service-connected PTSD causing his post-service tobacco use, the Board must weigh the foregoing medical opinions.  Here, the Board must find that Dr. K.'s favorable opinion is more substantial on the question of whether the Veteran's PTSD caused the Veteran to use tobacco products after service.  The November 2015 VA examiner's unfavorable opinion did not reflect a thorough review of the relevant medical literature addressing the issue of the relationship between PTSD and smoking.  In contrast to the VA examiner's opinion, Dr. K.'s positive opinion more precisely addressed the question the Board asked in its VHA opinion request.  Further, it was based on psychological evaluation of the Veteran, including MMPI testing, as well as analysis of the Veteran's medical and smoking history.

Dr. K's opinion is based on a sound factual foundation, and the underlying rationale is thoroughly supported and explained, making his positive opinion stronger evidence than the November 2015 VA examiner's negative opinion.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Therefore, consistent with the mandate to accord the benefit of the doubt where the evidence reaches a stage of balance, the Board must find that at least a state of relative equipoise has been reached on the question of whether the Veteran's service-connected PTSD caused his post-service tobacco use.  Accordingly, the Board finds that the Veteran's service-connected PTSD caused him to use tobacco products after service.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert, supra.

The evidence shows that smoking was the most likely cause of the Veteran's bladder cancer.  Accordingly, the Board finds that the evidence is at least in relative equipoise regarding whether the Veteran's bladder cancer would not have occurred but for the use of tobacco products caused by his service-connected PTSD.

In sum, the evidentiary record is at least in equipoise on all material elements of the claim.  Accordingly, after resolving all doubt in the appellant's favor, the Board finds that service connection for bladder cancer is warranted on a secondary basis.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The VA examiner in November 2015 concluded that there was a greater than 50 percent probability that the etiology of the Veteran's erectile dysfunction, recurrent urinary tract infections, kidney stones, and small bowel obstruction due to adhesions with ileostomy, all of which are demonstrated in the medical record, were secondary to his bladder cancer or treatment thereof.  As such, in light of the Board's determination that service connection is warranted for bladder cancer, service connection is warranted on a secondary basis for those disabilities.  38 C.F.R. § 3.310.


ORDER

Service connection for hypertension is denied.

Service connection for bladder cancer, as secondary to service-connected PTSD, is granted.

Service connection for erectile dysfunction, as secondary to service-connected bladder cancer, is granted.

Service connection for recurrent urinary tract infections, as secondary to service-connected bladder cancer, is granted.

Service connection for kidney stones, as secondary to service-connected bladder cancer, is granted.

Service connection for small bowel obstruction due to adhesions with ileostomy, as secondary to service connected bladder cancer, is granted.


REMAND

The Veteran contends that he has right hip, left hip, right foot, and left foot disabilities that he believes are due to his history of more than 80 parachute jumps during his period of service.  The Veteran has reported a history of foot and hip symtpsoms since service.  

The Court's decision found that the Board improperly relied on a January 2010 VA examiner's opinion that "conditions not resulting in medical discharge and without documentation of ongoing medical care within five years of military discharge, are most likely to have been resolved self-limited conditions," noting that the examiner's rationale was contrary to VA rules that permit service connection via several avenues, including continuity of symptoms, medical linkage opinion, etc.

The Veteran has submitted a statement dated in March 2014 from J.M., M.D. who stated that it was his opinion that the Veteran's history of hip troubles over the years are related in space and time to his inservice parachuting.  There is no indication that Dr. M. reviewed the claims file or was otherwise familiar with the Veteran's medical history. 

Another examination is warranted to properly assess the Veteran's claims for service connection for right and left foot and right and left hip disabilities.

With respect to the Veteran's claim for service connection for gout, the Court found that this issue was intertwined with the left foot disability claim as an April 2010 private medical examiner assessed the Veteran's left foot pain as being most likely due to gout.  A November 2015 VA examiner found that the Veteran's gout was not related to his bladder cancer.  As the left foot must be examined on remand, the gout issue must be deferred pending such examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of his hips and feet.  The electronic claims file should be made available to and reviewed by the examiner.  All indicated tests, including X-rays if warranted, should be completed.

The examiner should identify all current left and right foot and left and right hip pathology found to be present.

(a) The examiner should provide an opinion as to whether it is least as likely as not (i.e., 50% or greater probability) that any current left or right hip and left or right foot disorder, had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's history of more than 80 parachute jumps during service.  

(b) The examiner should also provide an opinion as to whether it is least as likely as not (i.e., 50% or greater probability) that any current left or right hip and left or right foot disorder, was caused by a service-connected disability to include left ankle ligamentous strain, and degenerative arthirits of the thoracolumbar spine.  

(c) The examiner should also provide an opinion as to whether it is least as likely as not (i.e., 50% or greater probability) that any current left or right hip and left or right foot disorder was aggravated by a service-connected disability to include to include left ankle ligamentous strain, and degenerative arthirits of the thoracolumbar spine.

If aggravation is found, the examiner must determine the baseline level of hip or foot disability prior to aggravation by a service-connected disability or disabilities.  This baseline must be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of a hip or foot disorder.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.
2.  Then, readjudicate the claims.  If any benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


